Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 05, 2022

The Court of Appeals hereby passes the following order:

A22D0343. RACHEL LEIGH MCVEY f/k/a RACHEL LEIGH MOON v.
    WILLIAM DAVID MOON.

       Rachel Leigh McVey filed this application for discretionary review of the
superior court’s “Final Order and Parenting Plan.” McVey contends that the court
erred by granting William David Moon’s claim for modification of visitation with the
parties’s minor children and by denying McVey’s petition for citation for contempt
of court.


      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. Visitation rights are a part of custody. Vines v. Vines, 292 Ga. 550, 551
(2) (739 SE2d 374) (2013). Thus, the court’s visitation ruling is directly appealable.
Id. Consequently, the contempt ruling is also reviewable. See OCGA § 5-6-34 (d).
This Court will grant a timely application for discretionary review if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED.


      McVey shall have ten days from the date of this order to file a notice of appeal
in the superior court. See OCGA § 5-6-35 (g). If she has already filed a notice of
appeal in the superior court, then she need not file a second notice.
      The clerk of the superior court is DIRECTED to include a copy of this order
in the record transmitted to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/05/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.